DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are not secured with solid black lines.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12, and 19 of parent application 17105210 now U.S. Patent No. 11409500. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims 1-20, are obvious over the parent, US 11409500.  With the exception of the limitation to “receive” a first m-bit binary number β and a second m-bit binary number γ, US 11409500 claim 1 recites all limitations of the present application claim 1.  See representative claim 1 of the present application and claim 1 of the parent US 11409500 below.  Claim 1 of US 11409500 does, however, recite reduction logic configured to reduce x to a sum of a first m-bit binary number β and a second m-bit binary number γ.  Implicit in the reduction step recited is receiving the first m-bit binary number β and a second m-bit binary number γ.  Claim 1 of the present application is therefore obvious over claim 1 of US 11409500.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent application 15930808 now U.S. Patent No. 10877732. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims 1-20, are obvious over the parent, US 10877732.  With the exception of the limitations n-bit integer, m-bit integer, and to “receive” a first m-bit binary number β and a second m-bit binary number γ, US 10877732 claim 1 recites all limitations of the present application claim 1.  See representative claim 1 of the present application and claim 1 of the parent US 10877732 below.  It would be obvious to one of ordinary skill in the art to represent an integer number as a binary number.  Furthermore, claim 1 of US 10877732 recites reduction logic configured to reduce x to a sum of a first m-bit binary number β and a second m-bit binary number γ.  Implicit in the reduction step recited is receiving the first m-bit binary number β and a second m-bit binary number γ.  Claim 1 of the present application is therefore obvious over claim 1 of US 10877732.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of parent application 15149312 now U.S. Patent No. 10372420. Although the claims at issue are not identical, they are not patentably distinct from each other because present application claims 1-20, are obvious over the parent, US 10372420.  With the exception of the limitations n-bit integer, m-bit integer, and to “receive” a first m-bit binary number β and a second m-bit binary number γ, US 10372420 claim 1 recites all limitations of the present application claim 1.  See representative claim 1 of the present application and claim 1 of the parent US 10372420 below.  It would be obvious to one of ordinary skill in the art to represent an integer number as a binary number.  Furthermore, claim 1 recites reduction logic configured to reduce x to a sum of a first m-bit binary number β and a second m-bit binary number γ.  Implicit in the reduction step recited is receiving the first m-bit binary number β and a second m-bit binary number γ.  Claim 1 of the present application is therefore obvious over claim 1 of US 10372420.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “the reduction logic”.  This limitation lacks antecedent basis.  It is unclear to which element this refers to in relation to the circuit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 13, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claim 1, under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  The claim recites a portion of a mathematical calculation used in determining the equation y = x mod (2m - 1), the portion of the equation being addition logic to calculate y based on a summation comprising a first binary value of length 2m, comprising the bit values of β; and a second binary value of length 2m, comprising the bit values of γ.  Furthermore the element “addition logic” is interpreted to include mathematical logic as not necessitating a circuit to be performed but that could be performed with pen and paper.
Under the Alice framework Step 2A prong 2 analysis, additional elements not reciting Mathematical equations and mathematical calculations thereof include: a circuit … configured to receive.  This additional elements do no more than generally link the additional element to the mathematical calculations in a manner that in effect merely recites “apply it” to the math.  Said another way, the claim merely recites do some math in a circuit.  Furthermore, at most, the element “to receive” is merely an insignificant extra solution activity.   For this reason the claim is not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim merely generally links the additional element to the math.  What is new is the mathematical relationships and calculations, i.e., in the interpreting x as a sum of m-bit rows of x’, not  underlying technology of the circuit.  The “inventive concept cannot be furnished by the unpatentable law or nature (or natural phenomenon or abstract idea) itself. MPEP 2106.05.I. Furthermore, receiving or transmitting data has been determined by the courts to be well understood, routine and conventional activity.  MPEP 2106.05(d).II.i.  For these reasons claim 1 does not amount to significantly more than the abstract idea.

Claims 2-4, 13, and 16-18 are rejected for at least the reasons cited with respect to the claim 1 analysis.  Under the Step 2A prong 1 analysis, claims 2-4, and 17 merely further mathematically limit the claim 1 mathematical elements recited.  Claims 2-4, and 17 contain no further additional elements that would require further consideration under Step 2A prong 2 or Step 2B.  As to the element “reduction logic” recited in claim 4, like the “addition logic” recited in claim 1, this element is interpreted to include mathematical logic as not necessitating a circuit to be performed but that could be performed with pen and paper.
Claim 13 further recites mathematical calculations to form a first sum β + γ and a second sum β + γ + 1 under Step 2A prong 1.  Under Step 2A prong 2, the claim recites a further additional element wherein the addition logic comprises a compound adder configured to concurrently form the sums.  Use of a compound adder to concurrently form sums comprises an insignificant extra solution activity.  For these reasons claim 13 is not integrated into a practical application.  Furthermore under Step 2B, use of the compound adder to concurrently form sums comprises well understood, routine and conventional activity. See G. Even, Computer Structure & Intro. to Digital Computers, Ch 6: Addition, lecture notes Tel-Aviv Univ, 2003 (hereinafter “Even”), which discloses the structure of the compound adder performing concurrent addition, p. 25-29.
Claim 16 further recites mathematical calculations to calculate a sum of the first and second binary values and the binary value 1.  Under Step 2A prong 2, the claim recites a further additional element wherein the addition logic comprises an adder.  Use of a adder to calculate a sum comprises an insignificant extra solution activity.  For these reasons claim 16 is not integrated into a practical application.  Furthermore under Step 2B, use of an adder to calculate a sum comprises well understood, routine and conventional activity. See Even, which discloses the various adders throughout.
Claim 18 under Step 2A prong 2, recites a further additional element wherein the reduction logic and the addition logic are embodied in fixed function hardware.  Because antecedent basis is not present for reduction logic, and because claim 1 recites only summation functions, reduction logic is being interpreted as involving summation. Fixed function hardware embodiment comprise insignificant extra solution activity.  For these reasons claim 18 is not integrated into a practical application.  Furthermore under Step 2B, use of an fixed function hardware comprises well understood, routine and conventional activity. See Even, which discloses the various fixed function hardware throughout.

Claim 19 is directed to a method that would be practiced by the apparatus recited in claim 1.  The method of claim 19 is drawn to the same subject matter as the apparatus claim 1.  The analysis with respect to claim 	1 applies equally to claim 19.

Claim 20 is directed to a computer readable storage medium (CRM) having instructions stored thereon that would be executed by the apparatus recited in claim 1.  The CRM of claim 20 is drawn to the same subject matter as the apparatus of claim 1. The analysis with respect to claim 1 applies equally to claim 20.

Allowable Subject Matter
Claims 1 -4, 13, and 16-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 101 cited in this office action, and upon filing of an eTerminal disclaimer with respect to the non-statutory double patenting rejections.  Claims 5-12, 14-15 would be allowable upon filing of an eTerminal disclaimer with respect to the non-statutory double patenting rejections.  
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims apparatus, a method, and a computer readable medium, wherein the apparatus as in claim 1 comprises a circuit configured to determine y = x mod (2m – 1), where x is an n-bit binary number, y is an m-bit binary number, and n>m, the circuit comprising: addition logic configured to: receive a first m-bit binary number β and a second m-bit binary number γ; and calculate y based on a summation comprising: a first binary value of length 2m, comprising the bit values of β; and a second binary value of length 2m, comprising the bit values of γ.
The primary reason of indication of allowable subject matter include the reasons provided with respect to parent application 17105210 now US patent 11409500, including limitations in combination with the remaining limitations wherein the representation of the first and second binary values are limited to a bit length of 2m, which comprise the bit values of β and γ respectively.
Chang, et al., A Configurable Dual Moduli Multi-Operand Modulo Adder, IEEE, 2005 (hereinafter “Chang”) is the closest prior art found.  Change discloses an architecture for performing a modulo addition using moduli (2m +/- 1). Chang’s architecture includes a composited carry save adder (CCSA) to perform reduction of k n-bit operands (p. 1632).   Change does not, however, explicitly disclose representation of the first and second binary values are limited to a bit length of 2m, which comprise the bit values of β and γ respectively.
US 20090157784 A1 Gopal et al. (hereinafter “Gopal”) discloses a method and computer readable medium with instructions that cause a processor to iteratively determine a residue.  Gopal discloses determining a modular remainder by iteratively operating on a smaller segment of the initial operand until the residue determination is complete using a folding operation that combines the output of one segment with the next segment to form a new segment until the operation is complete (fig 1, fig 3, [0009-0019]).  Gopal does not, however, explicitly disclose representation of the first and second binary values are limited to a bit length of 2m, which comprise the bit values of β and γ respectively.
US 4,538,238 Circello et al. (hereinafter “Circello”), discloses a method and apparatus for calculating the residue of a signed binary number m=2b-1.  Circello discloses the operand x being a number with n=bits greater than the m (col 3 lines 13-20, with m for x and b for n).  Circello further discloses segmenting the operand into smaller bits starting with the least significant bit prior to performing the addition operation to reduce the bits to a sum and carry which are then shifted to result in the residue at the output (fig 1, col 3 lines 13-44). Circello does not, however, explicitly disclose representation of the first and second binary values are limited to a bit length of 2m, which comprise the bit values of β and γ respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182